In support of this the plaintiff produced the instrument executed by Taylor, attested by John E. Wood as subscribing witness, dated 11 May, 1830, and proved at May Term, 1830, of Bertie. It recited a consideration of $500 paid by the plaintiff to Taylor, but the subscribing witness, who testified that he either saw it executed or heard it acknowledged, declared that he saw no money paid and was silent as to any security having been given to Taylor for the payment thereof. He testified, however, that at the time of the execution Taylor was sober and, as appeared to him, in his senses. The plaintiff further exhibited a sealed note in his own handwriting, without witness or date, whereby he promised, on demand to pay Taylor $250, but with an express condition that "This note is not negotiable." On this was endorsed, in the plaintiff's handwriting, a credit for $38.04, of 13 July, 1830.
He also exhibited an instrument under seal from Taylor to the plaintiff of 21 August, 1829, unattested, but acknowledged by Taylor in open court, at the same term where the alleged assignment was proved, whereby Taylor authorized the plaintiff in his name and in the name of Taylor's wife to ask, sue for, and recover, from any persons having possession thereof, such sums of money, real or personal estate, which the said Taylor derived by marriage with his said wife, and declaring that the one-half that may be recovered by the said plaintiff should be applied to his sole and proper use, and the other half to the use of the said *Page 29 
Taylor, and that the said power should be irrevocable, provided that the plaintiff should proceed forthwith to reduce the said property into possession. He relied also on the deposition of Figuras Lowe, a brother-in-law of Taylor, who stated that Taylor told him in 1827, he thinks (probably a mistake as to the year), that he had made a power of attorney to the plaintiff to sue for Taylor's property; that in May, 1830, Taylor wanted witness to go with him to Windsor to (28) meet Slade, who, Taylor said, had agreed to buy the title and take an assignment; that witness furnished Taylor with a horse and jig, but did not accompany him; that Taylor went off sober and that witness saw him on Thursday of the said week in Edgecombe County, at a cockfight, where Taylor told him that he had assigned his right to Slade, who had paid him some money and given his note for the residue of the price. What was the price, or what part was paid, Taylor did not tell the witness, and at that time Taylor was sober.
A mass of testimony was taken on both sides in regard to Taylor's capacity and habits. There was much discrepancy among the witnesses, but the result of the whole clearly established that he was originally of sufficient but not above ordinary capacity; that when a boy he became addicted to intoxication; that for many years before his death he became a notorious and habitual drunkard; that he and his wife separated from each other before 1819, and lived apart ever afterwards; that he had no fixed habitation and no apparent property, staying sometimes with his brother and at other times where his brother boarded him, and relying on his brother for the supply of his wants; that he was vexed with his wife, and was anxious and offered to sell or give away the claim which he understood that he had to property in the possession of her trustee, in order to spite her; that he was reckless of his interest, and confided blindly in those whom he supposed his friends; that after the alleged purchase of the plaintiff he seemed as destitute of means as before; that his habits of drunkenness became more inveterate than before, and his understanding sunk more and more under them, as he approached his end; that he died in October, 1830, a victim of these habits; that for a month or two before his death he had scarcely any of intellect left, and that in June, 1830, it was at least questionable whether he had legal competency to make any contract, however simple or however unimportant.
The plaintiff is not in this Court as an assignee. It is impossible for us to declare upon these proofs that the alleged assignment was for a *Page 30 
fair and valuable consideration. The instrument of 21 August, 1829, shows a contract founded in champerty, the most odious species of maintenance, prohibited by the common law and denounced by statute, where he who maintains the suit of another is to have a share of the thing gained as a compensation. It was not, therefore, in the capacity of Taylor's agent, as the bill untruly alleges, but as a purchaser upon shares of Taylor's right to sue, that the plaintiff first interfered with this dormant claim and got into possession a part of the negroes which gave rise to it. There should be clear evidence that this illegal contract was wholly abandoned, and one perfectly fair and unexceptionable substituted in its stead, before the character of plaintiff's claim can recommend it to the aid of this Court. Now, instead of abandoning it — after the alleged new contract was formed, and at the very term where that is offered for probate and registration — the plaintiff presents in court, as valid and subsisting, and Taylor acknowledges as still binding upon him, the very instrument of August, 1829. Must we not infer that the new contract, as it is termed, was new only in form; that it grew out of, and was subsidiary to, and in execution of the former? The note exhibited, if in truth it ever was in Taylor's hands (of which there is no proof, extrinsic or intrinsic), is of so singular a character as to yield no support to plaintiff's side of the issue. It was drawn up by plaintiff, and has no date. We have, therefore, no means of judging when nor for what it was executed. If given, as is pretended, in part consideration of an absolute purchase, what explanation is to be offered of the stipulation that Taylor should not negotiate it? Supposing that the true agreement between the parties was for a division of the property, confidently expected to be obtained, and that to hold out the appearance of an absolute purchase it was deemed expedient that a note should be made by Slade, the stipulation was probably inserted to prevent Taylor from using it in violation of the actual bargain. The endorsement of a payment on it in July has no sanction from Taylor. It is in plaintiff's handwriting (30) without signature or witness, and is dated when Taylor had nearly if not quite reached complete fatuity. It is evidence at least that at that time the note was in plaintiff's possession, when but a very trifling sum was alleged to be paid upon it, and it is not shown that it was found among Taylor's effects at his death, nor otherwise than by the endorsement, that one cent was paid upon it. There is nothing then left for plaintiff's allegation of a purchase for a valuable consideration to stand upon except Taylor's acknowledgments; and if the proofs already considered lead to the result that the bargain was in truth for a division of the spoil, to which the parties were to give the semblance of a sale, it was to be expected of him not to hesitate in signing the instrument containing the formal acknowledgment of a consideration, and that in talking *Page 31 
of the transaction afterwards he should speak of it as a sale. Nay, it is probable as he said to some, that some money, a few dollars, might have been advanced to him to enable him to attend the cock-fight in Edgecombe, but it is not to be credited if so large a sum as $250 was then actually paid to this reckless and indigent man, and a note passed for securing the sum of $250 more, that no show of either should be made, and that he should continue in appearance ever afterwards what at the time of the alleged purchase he in truth was, destitute of all means of subsistence but those furnished by his brother. When to these considerations we add Taylor's habitual drunkenness, mental imbecility, and blind confidence in those he supposed his friends — notice the close connection between him and the plaintiff, evinced by the contract of August, 1829, and remember that the poor creature had been till then looking all around him in vain for some person who would accept, on any terms, a transfer of his right, to vex his wife and interfere with the property saved for her out of the wreck of the portion which he got in marriage — we repose in these acknowledgments no confidence whatever.
Plaintiff does not claim as assignee of a legal interest. His assignment is confined to Taylor's interest, whatever it may be, in the property which was the subject of the division in 1824, and does not affect the property held under the division of 1819. If it can have any operation, it is an assignment of his wife's entire distributive (31) share in the negroes which her deceased brother, Joseph Monk, obtained in the division of 1819, of her share, also, of those parts of the negroes of which Thomas Monk died entitled in remainder, and which accrued to her deceased sister, Martha, and to her deceased brother, Joseph, and one-half of the share which was bequeathed to her directly in these last mentioned negroes by her father. When it was made, the subjects of the assignment were held in open hostility to his claim. Plaintiff comes here to have it enforced as an assignment in equity. It is not such, unless made fairly and for a valuable consideration. And we are all decidedly of the opinion that it was not so made.
Without therefore noticing the other grounds of defense, it is the opinion of this Court that plaintiff's bill be dismissed with costs.
PER CURIAM. Bill dismissed. *Page 32